DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/19/2021 is noted by the Examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a creep strength analysis and assessment method, involving determining whether a local strain maximum value and a thin-film strain are less than corresponding allowable strains, while indicating safe if yes, and otherwise, executing subsequent steps, in independent claims 1 and 7 when combined with the limitations of the stress linearization is performed on the assessment path to obtain a local primary thin-film stress and a primary bending stress, while performing averaging on shearing stress components on the path to obtain an average shearing stress, where  Kt is a coefficient of attenuation of the primary bending stress 
Hence the prior art of record fails to teach the invention as set forth in claims 1-7. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Arai et al. (US 2014/0379280) discloses a remaining life assessment method for a heat-resisting steel member to be used under a high temperature includes the steps of: determining a hardness of each of a simply heated material and a damaged portion from creep rupture tests and creep interruption tests of a heat-resisting steel material constituting the heat-resisting steel member under conditions of various heating temperatures, loaded stresses and heating periods, calculating a damage rate and a time-temperature parameter.
Isobe et al. (US 2014/00929934) discloses a method of evaluating creep damage of a high temperature component which assesses the degree of creep damage of a high temperature component for use under a high temperature environment. In the method of evaluating creep damage of a high temperature component, temporal change in damage parameter of the high temperature component under an uniaxial condition and temporal change in multiaxiality of the high temperature component 
Nishida (US 10, 295,456) discloses estimating remaining life of a high-chromium steel pipe through which high-temperature and high-pressure fluid is allowed to flow. A remaining life estimation method according to the present disclosure is particularly characterized in that a step of obtaining a constant on an accelerated creep test is performed in which a constant indicative of the product of a strain rate and a rupture time in the Monkman-Grant analysis is obtained by multiplying a first coefficient to transform uniaxial rupture ductility into multiaxial rupture ductility, the uniaxial rupture ductility being obtained from a specimen of the high-chromium steel pipe, a second coefficient to amend consumed life of the specimen, and a third coefficient to amend a measured pressure into an assessment pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855